EXHIBIT 10.53

 

STATE OF CONNECTICUT

WORKERS’ COMPENSATION COMMISSION

 

SELF-INSURER SURETY BOND

 

BOND NO.     1316092

 

KNOW ALL MEN BY THESE PRESENTS:

 

That we Labor Ready Northeast. Inc. as principal, and Great American Insurance
Company, a corporate surety company authorized to do business in the State of
Connecticut as surety, are holden and stand firmly bound and obligated unto the
State of Connecticut in the full and just sum of $ 350,000.00*** to the true
payment whereof we bind ourselves, our heirs, administrators, executors,
successors and assigns, jointly and severally, by these presents.

 

WHEREAS, the Principal has been granted permission by the Connecticut Workers’
Compensation Commission to conduct a Self-Insurance Workers’ Compensation
Program, conforming to the provisions of the Connecticut Workers’ Compensation
Act, being Chapter 568 of the Connecticut General Statutes, as amended, provided
that the Principal furnish a Workers’ Compensation Surety Bond in the sum of $
350,000.00***, and in compliance with this condition, the Principal furnished
the bond as stated herein.

 

NOW THEREFORE, the condition of this bond is such that if the Principal complies
with all the requirements of a self-insurer, all terms, provisions, conditions
and duties of the applicable statutory law and rules and regulations adopted by
the Commission, or of any amendments thereof in effect during the life of this
bond, then this obligation shall be void, otherwise to remain in full force and
effect.  If the Principal’s self-insurance license shall be revoked, or
non-renewed, or if the Principal ceases to transact business in this State, or
if the Principal insures its liability with an insurer, the Principal shall upon
demand, deposit with the State Treasurer an amount of securities equal to the
penal sum of this bond, or a single premium non-cancelable policy issued by an
authorized workers’ compensation insurance company insuring him against any
liability that may have arisen under Chapter 568 C.G.S., or a bond executed by a
company authorized to transact the aforesaid business in this State, in an
amount and form approved by the Commission, guaranteeing the payment of any
liability on his part that may have arisen under Chapter 568, then this
obligation shall be void; otherwise to remain in full force and effect.

 

--------------------------------------------------------------------------------


 

SELF-INSURER SURETY BOND

 

BOND NO. 1316092

 

The Surety acknowledges that if the Principal fails to comply with the
requirements of a self-insurer of workers’ compensation, then all sums payable
hereunder shall be payable upon demand in writing to the Surety by the Chairman
of the Connecticut Workers’ Compensation Commission.  The liability of the
Surety shall not exceed in aggregate the penal amount of $ 350,000.00***.

 

It is understood and agreed that the Commission may permit a substitution of a
new bond or bonds for this bond.

 

The effective date of this bond is June 1, 2001.

 

This bond shall continue in full force and effect until liability hereunder is
released by the Connecticut Workers’ Compensation Commission.  This bond may be
canceled at any time by the Surety upon giving thirty days written notice by
certified mail to the Workers’ Compensation Commission.  The liability of the
Surety will, after thirty days’ notice, cease, except as to such liability that
may have accrued prior to the effectiveness of the cancellation.  It shall be
understood that the Surety shall be liable, within the penal sum of this bond,
for the default of the Principal in fully discharging any liability on its part
accruing during the life of this obligation.

 

IN WITNESS WHEREOF, the Principal and the Surety have caused these presents to
be executed in their names and behalf

this 1st day of June, 2001.

 

[Affix Seals]

 

 

Labor Ready Northeast, Inc.

 

 

Principal

 

 

 

 

By:

 

 

 

 

Great American Insurance Company

 

 

Surety

 

 

 

 

 

/s/ Patrick D. Dneen

 

 

By:  Patrick D. Dineen, Attorney-in-Fact

 

All-Purpose

Certificate of Acknowledgment

 

State of        Washington

 

County of   King

 

2

--------------------------------------------------------------------------------


 

On June 1, 2001 before me, Kathie L. Wiegers,

DATE

 

NAME OF NOTARY PUBLIC

 

personally appeared Patrick D. Dineen

NAME(S) OF SIGNER(S)

 

ý personally known to me - OR

 

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

 

Witness my hand and official seal.

 

 

 

/s/ Kathie L. Wiegers

 

 

SIGNATURE OF NOTARY PUBLIC

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and prevent fraudulent reattachment of this form.

 

CAPACITY CLAIMED BY SIGNER

 

DESCRIPTION OF ATTACHED DOCUMENT(S)

Attorney-in-Fact

 

Type of Document

 

 

Self-Insurer Surety Bond

 

 

Bond No. 1316092

 

 

 

 

 

Number of Pages

 

 

 

 

 

Two (2)

 

 

 

 

 

Date of Document

 

 

 

 

 

June 1, 2001

 

 

 

 

 

Signer(s) Other Than Named Above

 

 

 

 

 

Labor Ready Northeast, Inc.

 

 

 

SIGNER IS REPRESENTING:

 

 

NAME OF PERSON(S) OR ENTITY(IES)

 

 

 

Great American Insurance Company

 

3

--------------------------------------------------------------------------------


 

Document2

 

INSURER SURETY BOND

 

BOND NO.  1316092

 

The Surety acknowledges that if the Principal fails to comply with the
requirements of a self-insurer of workers’ compensation, then all sums payable
hereunder shall be payable upon demand in writing to the Surety by the Chairman
of the Connecticut Workers’ Compensation Commission.  The liability of the
Surety shall not exceed in aggregate the penal amount of $ 350,000.00***.

 

It is understood and agreed that the Commission may permit a substitution of a
new bond or bonds for this bond.

 

The effective date of this bond is June 1, 2001.

 

This bond shall continue in full force and effect until liability hereunder is
released by the Connecticut Workers’ Compensation Commission.  This bond may be
canceled at any time by the Surety upon giving thirty days written notice by
certified mail to the Workers’ Compensation Commission.  The liability of the
Surety will, after thirty days’ notice, cease, except as to such liability that
may have accrued prior to the effectiveness of the cancellation.  It shall be
understood that the Surety shall be liable, within the penal sum of this bond,
for the default of the Principal in fully discharging any liability on its part
accruing during the life of this obligation.

 

IN WITNESS WHEREOF, the Principal and the Surety have caused these presents to
be executed in their names and behalf

this 1st day of June, 2001.

 

[Affix Seals]

 

 

Labor Ready, Northeast, Inc.

 

 

Principal

 

 

 

/s/ Ronald L. Junck

 

 

By:

 

 

 

Great American Insurance Company

 

 

Surety

 

 

 

/s/ Patrick D. Dineen

 

 

By:  Patrick D. Dineen, Attorney-in-Fact

 

4

--------------------------------------------------------------------------------